Citation Nr: 1442668	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), for purposes of accrued benefits.

2. Entitlement to service connection for acute T-cell lymphoblastic leukemia, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1969 to October 1970.

The Veteran died in January 2005.  The appellant is the Veteran's sister, who has informed the VA that she bore the expense of the Veteran's last sickness or burial.

In March 2004 the RO denied the Veteran's claim for service connection for PTSD and leukemia.  In February 2005 the appellant filed a claim for accrued benefits.  That is the claim that is on appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran died in January 2005.

2. At the time of his death, the Veteran had a pending claim for service connection for PTSD and leukemia.

3. In February 2005, the appellant filed a claim for accrued benefits.

4. The Veteran did not have an acquired psychiatric condition, to include PTSD, related to his service.

5. The Veteran's acute T-cell lymphoblastic leukemia was not incurred in or as a result of service.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1110, 1112, 5107, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2013).

2. The criteria for service connection for acute T-cell lymphoblastic leukemia for accrued benefits purposes are not met.  38 U.S.C.A. §§ 1110, 1112, 5107, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon the death of a payee of VA benefits, periodic monetary benefits to which he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Persons eligible for such payments (which are paid upon the death of the Veteran to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a).  Accrued benefits may also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000 (a)(5).  Payments to persons who bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1003(a).

In her application for reimbursement from accrued amounts due a deceased beneficiary, the appellant indicated the Veteran's burial expenses were $6,292.50.  In a March 2008 statement the appellant further stated that she was the Veteran's sole care giver at the time of his death and paid all of his burial expenses with the exception of $1,000 paid by the VA.  Therefore, the evidence suggests the appellant could be entitled to payment of accrued benefits, if warranted, up to the amount necessary to reimburse her for expenses she personally paid for the last sickness and/or burial of the Veteran.  As such, the Board will proceed with deciding the merits of the claim.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit held that, for an eligible person to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See Zevalkink v. Brown, 102 F.3d 1236   (Fed Cir. 1996).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2013).

At the time of the Veteran's January 2005 death, he had pending claims of entitlement to service connection for PTSD and leukemia.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.

Generally, a veteran may be granted service connection for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

Importantly, the Board notes that although the appellant submitted evidence after the Veteran's death, including a letter from the Veteran's doctor, accrued benefits can only be awarded on the basis of the evidence in the file at the date of death.  See 38 C.F.R. § 3.1000(a), (d)(4) (2013).  

PTSD

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. §  3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2013).

In December 2003 the Veteran was afforded a VA mental health examination in connection with his claim for service connection for PTSD.  The examiner diagnosed the Veteran with a personality disorder, but no Axis I disorders, including PTSD.  The examiner noted the Veteran denied having symptoms of PTSD.  The examiner also noted the Veteran had been diagnosed with personality disorders in the past.

Private treatment records indicate that in 1971 after the Veteran left service he was admitted for treatment of passive aggressive personality and drug dependence.

Various more recent medical treatment records indicate the Veteran has a history of schizophrenia and/or PTSD, however, these notations appear to be based on a self-report by the Veteran rather than a clinical diagnosis by the medical provider.  In addition, while the Veteran's oncologist in 2008 noted that the Veteran had a "number of the diagnostic criteria" for PTSD, an oncologist is not trained in the diagnosis of PTSD and thus, his opinion does not constitute competent medical evidence.  

As the record does not show that the Veteran has ever been clinically diagnosed with PTSD based on his service, service connection cannot be awarded for the condition.  The Board acknowledges and appreciates the Veteran's service in Vietnam, but finds without a diagnosis of PTSD based on an identified stressor, he simply cannot be awarded service connection for the condition.

The Board acknowledges that that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the record further does not support that the Veteran had been diagnosed with another acquired psychiatric condition related to his service prior to his death.  Although his records suggest some mental health problems, none have been identified by a medical professional as an acquired psychiatric condition related to the Veteran's service.

The appellant has contended that the Veteran's psychiatric condition should be presumptively connected under 38 C.F.R. § 3.309(a).  Under 38 C.F.R. § 3.309(a) chronic psychoses may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  See also 38 C.F.R. § 4.130, Diagnostic Codes 9201-11 (listing schizophrenia and other psychotic disorders).

However, the evidence shows that the Veteran was diagnosed with passive aggressive personality and drug dependence when he was admitted for treatment within a year after leaving service.  The evidence does not show he was found to have a chronic psychoses.

Notably, personality disorders are not compensable diseases or injuries within the meaning of veterans' benefits law.  38 C.F.R. §§ 3.303(c), 4.9 (2013); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection for an acquired psychiatric condition, to include PTSD.  Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.

Leukemia

The Veteran's medical records show he was diagnosed with T-cell acute lymphocytic leukemia in August 2003.  

Under the regulations, certain diseases are presumptively service connected if a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service and the requirements of 38 C.F.R. § 3.307(a)  are met, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

However, even though the Veteran may be presumed to have been exposed to Agent Orange in service, T-cell lymphocytic leukemia is not among the diseases for which presumptive service connection is warranted.  38 C.F.R. § 3.309(e).  In addition, there is no evidence to suggest that the T-cell leukemia was a "chronic lymphocytic leukemia".  Therefore, service connection cannot be awarded on a presumptive basis.

The Board also finds that service connection is not warranted on a direct basis.  The Veteran was not diagnosed with leukemia until three decades after service and no medical opinion evidence is of record suggesting a connection between the Veteran's T-cell leukemia and his service, to include exposure to Agent Orange.

The Board acknowledges the contention of both the Veteran and the appellant that his T-cell leukemia was caused by his Agent Orange exposure in service.  However, the Board finds that neither is competent to render a medical opinion on such a complicated subject.  As lay people, neither the Veteran nor the appellant have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of the Veteran's leukemia.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

The Board acknowledges the appellant's argument that the Veteran's leukemia was aggravated by his psychiatric condition, but notes that since the Board has found service connection is not warranted for a  psychiatric condition, the argument is moot.

Therefore, the Board finds that the preponderance of the evidence is against service connection for T-cell lymphocytic leukemia, the benefit of the doubt doctrine is not for application, and the claim must be denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  

The RO provided the Veteran VCAA notice in an October 2003 letter.  In an October 2006 letter, the RO provided the appellant VCAA notice.  Both letters addressed what the evidence must show to establish entitlement to service connection. The letters also addressed what evidence VA would get or help to get and what evidence the Veteran or appellant should supply.  The Board finds that the letters meet the duty to notify.

VA also has a duty to assist a claimant in the development of the claim. This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing a medical opinion when necessary.  With regard to the appellant's claim for accrued benefits, the Board notes that these benefits can only be awarded on the basis of the evidence in the file at the date of death.  See 38 C.F.R. § 3.1000(a), (d)(4) (2013).

Based upon the foregoing, the Board finds that the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.


ORDER

Service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), for purposes of accrued benefits, is denied.

Service connection for acute T-cell lymphoblastic leukemia, for purposes of accrued benefits, is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


